          Case 1:14-cv-10012-KPF Document 57 Filed 10/11/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
BRIAN CARMICHAEL,                                                 :
                                                                  :
                         Petitioner,                              :
                                                                  :
                 - against -                                      : NOTICE OF APPEAL
                                                                  :
PAUL CHAPPIUS, Superintendent,                                    : 14 Civ. 10012 (KPF)(AJP)
Elmira Correctional Facility,                                     :
                                                                  :
                         Respondent,                              :
------------------------------------------------------------------x

         Notice is hereby given that BRIAN CARMICHAEL, petitioner in the above-

named case, hereby appeals to the United States Court of Appeals for the Second Circuit

from the judgment, entered on or about September 14, 2018, denying his petition for a

writ of habeas corpus, and from each and every part of said judgment.

Dated:         New York, New York
               October 11, 2018


                                             CHRISTINA SWARNS
                                             Attorney for Petitioner Brian Carmichael

                                             By: _/S/_________________________
                                                JOSEPH M. NURSEY
                                                jnursey@appellatedefender.org

                                             OFFICE OF THE APPELLATE DEFENDER
                                             11 Park Place, Suite 1601
                                             New York, New York 10007
                                             (212) 402-4100

Service List: Assistant District Attorney Deborah L. Morse
              Office of the District Attorney, New York County
              One Hogan Place
              New York, NY 10013
